Exhibit 32.2 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theTransition Report of CIG Wireless Corp. on Form 10-K for theperiod ended September 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Romain Gay-Crosier, Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 2, 2012 By: /s/ ROMAIN GAY-CROSIER Name: Romain Gay-Crosier Title: Principal Financial Officer
